Citation Nr: 1432351	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  10-08 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher rate of accrued nonservice-connected pension benefits.

2.  Entitlement to an effective date prior to May 21, 2007, for the grant of nonservice-connected pension benefits, for accrued purposes.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1946 to March 1947.  He died in April 2008.  The appellant is his daughter-in-law.  This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 decision issued by the RO.  The Board previously remanded the appeal in October 2012 for further development.  

When previously addressing this matter both the RO and the Board only identified the issue on appeal as "[e]ntitlement to a higher rate of accrued nonservice-connected pension benefits."  For purposes of procedural due process and considering the pleadings presented the Board has split this issue into one of (a) entitlement to a higher rate of payment, and (b) entitlement to an earlier effective date.  

The appellant testified before the undersigned at an August 2012 videoconference hearing.  A transcript of those proceedings is associated with the claims file.  The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless records in the consideration of this appeal.

The issue of entitlement to an earlier effective date prior to May 21, 2007, for the grant of nonservice-connected pension benefits, for accrued purposes addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  For the period from May 2007 through April [redacted], 2008, the date of the Veteran's death, he resided in a nursing home facility that was paid for by Medicaid.  

2.  The appellant received accrued pension benefits of $90 per month, for 10 months, for a total of $900.


CONCLUSION OF LAW

The criteria for a higher rate of accrued nonservice connected pension benefits have not been met.  38 U.S.C.A. §§ 5110, 5111, 5121, 5503 (2002 & Supp. 2013); 38 C.F.R. §§ 3.3, 3.31, 3.157, 3.400, 3.500, 3.551, 3.1000, 3.1003 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply, however, to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

As discussed below, the facts are not in dispute; instead, resolution of the issue being decided is wholly dependent on interpretation of the applicable laws and regulations pertaining to accrued benefits and pensions.  For this reason, the VCAA duties do not apply to the appellant's claim.  Nevertheless, the Board takes the opportunity to observe that the appellant's statements in support of the claim are of record, including testimony provided at an August 2012 videoconference hearing before the undersigned.  The Board hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony and her representative's statements, demonstrated that she had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2013), and that the Board can adjudicate the claim based on the current record.  

Upon the death of a payee of VA benefits, periodic monetary benefits to which he was entitled to, on the basis of evidence in the file at the date of death (accrued benefits) may be paid to certain parties.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.500(g).

The accrued benefits granted to the appellant were based on the Veteran's pension claim.  Pension payments are subject to reduction when a veteran is hospitalized.  38 C.F.R. § 3.551(a).  The term "hospitalized" includes nursing home care in certain facilities.  38 C.F.R. § 3.551(a)(2).  For the period between November 5, 1990, and September 30, 2011, the law is clear that pension benefits paid to a veteran who is in receipt of Medicaid-covered nursing home care may not exceed $90 per month for any period after the month in which the Medicaid payments begin.  38 C.F.R. § 3.551.  That limitation applies to individuals in receipt of a "Medicaid plan," which is defined as a State plan for medical assistance, under 42 U.S.C.A. § 1396a(a).  38 U.S.C.A. § 5503(d)(1)(A).

According to the Veteran's formal claim for pension, submitted in September 2007, he resided in a nursing home for which Medicaid covered all or part of the nursing home costs.  February 2007 billing records from the nursing facility in which the Veteran resided document that Medicaid covered nursing facility expenses.  Further, it is evident from the death certificate that the Veteran remained at the nursing facility until his death in April 2008.  Because he resided in a nursing facility paid for by Medicaid, the $90 limitation on the monthly pension payments applies to the accrued benefits.  38 U.S.C.A. § 5503(d); 38 C.F.R. § 3.551.  

Those payments, under the current effective date of May 21, 2007, are properly in effect for 10 months.  The commencement of payment is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31.  Further, payments are not permitted for the month in which the Veteran died.  38 C.F.R. § 3.500(g).  Therefore, the March 2008 payment is the last payment to which the appellant is entitled.  As the appellant is in receipt of ten months of $90 payments, i.e., from June 2007 (being the first month following the current May 21, 2007 effective date) through March 2008 (the month prior to the Veteran's death).  She is not entitled to additional accrued benefits.  


ORDER

The claim for entitlement to a higher rate of accrued nonservice-connected pension benefits is denied.



REMAND

The appellant's notice of disagreement primarily stressed her disagreement with the effective date of the grant of nonservice-connected pension benefits.  Where a notice of disagreement is of record, an adequate statement of the case must be issued.  Manlincon v. West, 12 Vet. App. 238, 240 (1999).  A statement of the case must contain (a) a summary of the evidence in the case relating to the issue or issues with which the appellant has expressed disagreement; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which the disagreement has been expressed.  38 C.F.R. § 19.29.  

While the RO issued a statement of the case that addressed the facts regarding the effective date of the award, and provided an analysis in its denial of the appeal, the statement of the case failed to identify the applicable law, as is required.  Specifically, it failed to address the applicability of the regulations found at 38 C.F.R. §§ 3.151, 3.155, 3.157, and 3.400 (2013).  As such, the statement of the case was inadequate.  In such situations, a supplemental statement of the case may be issued to address additional information to allow the appellant to prepare her appeal.  An appropriate supplemental statement of the case addressing the issue of the effective date of the award of accrued nonservice-connected pension benefits must be issued on remand. 

Importantly, however, as the appellant submitted a timely Form 9 substantive appeal, she has perfected her appeal.  Therefore, following the issuance of a supplemental statement of the case, and an appropriate time period for response, the appeal should be returned to the Board for further consideration. 

Accordingly, the case is REMANDED for the following action:

Undertake all appropriate steps to issue a supplemental statement of the case addressing the issue of entitlement to an earlier effective date for the award of accrued nonservice-connected pension benefits.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and the representative should be provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


